     Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 1 of 22 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


COMMUNITY REFUGEE AND                                  )
IMMIGRATION SERVICES;                                  )
Gumaa Ismail Yahya IBRAHIM; and                        )               No_________________
Badreldin RAHOUMA, on behalf of                        )
themselves and all others similarly situated,          )
                                                       )
                                                       )
         Plaintiffs,                                   )
                                                       )
v.                                                     )       COMPLAINT FOR
                                                       )       DECLARATORY AND
                                                       )       INJUNCTIVE RELIEF
Don Petit, Registrar, Ohio Bureau of Motor             )
Vehicles, in his official capacity,                    )       CLASS ACTION
                                                       )
                                                       )       DEMAND FOR JURY
         Defendant.                                    )       TRIAL



      COMPLAINT FOR CLASSWIDE DECLARATORY AND INJUNCTIVE RELIEF

                                     I.      INTRODUCTION


1.       This is an action to enforce the rights of refugees who apply for driver’s licenses in the

State of Ohio. Refugees are a class of non-citizens authorized to work and reside in the United

States and entitled under Ohio law and the REAL ID Act to obtain driver’s licenses. However,

the Bureau of Motor Vehicles (“BMV”) has enacted discriminatory policies that deny or delay

the issuance of driver’s licenses to these individuals. The BMV’s actions are preempted by the

Supremacy Clause of the United States Constitution, which forbids states from making

immigration classifications distinct from those of the federal government. Because they are

unable to procure driver’s licenses in a timely fashion, thus hindering their fundamental right to



                                                                                                      1
     Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 2 of 22 PAGEID #: 2




travel to their places of employment, transport their children and family members, and otherwise

participate fully in civic life, Plaintiffs and putative class members seek injunctive and

declaratory relief against these policies.

                              II.     JURISDICTION AND VENUE

2.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 (federal question) and

1343 (civil rights), and 42 U.S.C. § 1983. Because this lawsuit alleges violations of the United

States Constitution, it raises questions of federal law.

3.       This Court has the authority to grant injunctive relief, declaratory relief, and other related

relief pursuant to 28 U.S.C. § 1331 and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

4.       Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendant Don Petit,

who is sued in his official capacity, operates in this district and division. Additionally,

organizational Plaintiff Community Refugee and Immigration Services is located in this district

and division, many of the putative class members reside herein, and a substantial part of the acts

or omissions giving rise to the events occurred herein.

                                          III.      PARTIES

                                                 Plaintiffs

5.       Community Refugee and Immigration Services (“CRIS”) is a non-profit organization that

serves refugee and immigrant populations in Central Ohio. Its office is located in Columbus,

Ohio. Angela Plummer is the Executive Director of CRIS.

6.       Plaintiff CRIS has had to divert resources to assist affected individuals who have applied

for driver’s licenses in Ohio. CRIS first began to hear from clients that they were being denied

driver’s licenses around 2016 because clients told staff attorneys at CRIS that BMV Deputy



                                                                                                      2
     Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 3 of 22 PAGEID #: 3




Registrars would not accept their Form I-94 as proof of lawful status if the I-94 was more than

two years old.

7.       Gumaa Ibrahim was born in Sudan and is not a United States citizen. He resides in

Dayton, Ohio. He was admitted to the United States as a refugee on October 27, 2015 and issued

a Form I-94. Ibrahim remains in the United States with valid refugee status. On or around

December 23, 2016, he submitted an application to adjust his status to lawful permanent

residency to U.S. Citizenship and Immigration Services (“USCIS”). USCIS issued a receipt

notice on December 23, 2016. In early 2018, Mr. Ibrahim applied for a driver’s license with

BMV Deputy Registrars in Dayton, Clayton, and Centerville, Ohio. All three Deputy Registrars

denied him a driver’s license on the ground that his I-94 was more than two years old, because

BMV policy prohibits Deputy Registrars from issuing a license to a refugee under this

circumstance.

8.       Badreldin Rahouma was born in Sudan and is not a United States citizen. He resides in

Cleveland, Ohio. He was admitted to the United States as a refugee on January 26, 2004 and

issued a Form I-94. Rahouma remains in the United States with valid refugee status. He has a

pending application for adjustment of status, which he filed on December 8, 2017 and for which

USCIS issued him a receipt notice on January 30, 2018. He applied for a driver’s license at a

BMV Deputy Registrar at 3345 Edgecliff Terrace, Cleveland, Ohio in approximately February

2018. The Deputy Registrar refused to issue him a driver’s license on the ground that his I-94

was more than two years old, because BMV policy prohibits Deputy Registrars from issuing a

license to a refugee under this circumstance.

                                            Defendant




                                                                                                  3
     Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 4 of 22 PAGEID #: 4




9.       Defendant Don Petit is the Registrar of the Bureau of Motor Vehicles and is sued in his

official capacity only. He is responsible for the policies, practices, and customs of the Bureau of

Motor Vehicles. At all relevant times he was acting under color of state law.



                                 IV.    LEGAL FRAMEWORK

 Federal Law Governing Immigration Classification and Issuance of Driver’s Licenses to Non-
                                        Citizens

10.      The federal government has exclusive power to determine and regulate the immigration

status of non-citizens in the United States. The U.S. Constitution grants the federal government

the power to “establish a uniform Rule of Naturalization,” U.S. Const. art. I, § 8, cl. 4, and to

“regulate Commerce with foreign Nations,” U.S. Const. art. I, § 8, cl. 3.

11.      Congress has created a comprehensive system of federal laws regulating immigration and

enforcing immigration law through the Immigration and Nationality Act (“INA”). See 8 U.S.C.

§§ 1101 et seq. (2016). The INA contains complex and exclusive procedures for determining

immigration and citizenship status. The federal government has established specialized agencies

and courts to determine the immigration status of individuals, to enforce immigration law, and to

effectuate immigration policy. See 8 U.S.C. §§ 1101(b)(4), 1229a, 1551 et seq. (2016); 8 C.F.R.

§§ 2.1, 1003.1 et seq. (2016).

12.      The extensive federal statutory and regulatory scheme governing immigration

classifications leaves no room for supplemental state laws or policies that classify non-citizens.

States have no authority to create immigration classifications that do not exist in federal law, nor

to assess the legality of a non-citizen’s presence or status in the United States separately from the

federal government.




                                                                                                     4
    Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 5 of 22 PAGEID #: 5




13.      With the federal REAL ID Act, Congress set standards for the issuance of state driver’s

licenses that federal agencies will accept for official purposes, such as accessing federal facilities

and boarding federally regulated aircraft. Pub. L. No. 109-13, § 201(3), 119 Stat. 231, 313

(codified at 49 U.S.C. § 30301 note).

14.      The REAL ID Act provides that the Secretary of Homeland Security shall determine

whether a state is meeting the requirements of the REAL ID Act based on certifications made by

the state to the Secretary of Homeland Security. Pub. L. No. 109-13, § 202(a)(2). A state may

receive federal grant money to assist it in complying with the Act. Id. § 204(a).

15.      Ohio, along with at least 24 other states and the District of Columbia, has agreed to

comply with REAL ID, thereby ensuring that its residents may use their Ohio driver’s licenses to

enter federal facilities and board commercial domestic flights.1 Many other states have received

extensions on the deadline to become compliant with REAL ID.2

16.      To issue a REAL ID-compliant driver’s license to an applicant, a state must require

documentary evidence that the applicant has “lawful status,” as defined by the REAL ID Act. Id.

§ 202(c)(2)(B).

17.      The REAL ID Act establishes nine categories of persons who have “lawful status,” as

required to receive a REAL ID-compliant driver’s license: (1) citizens or nationals of the United

States; (2) aliens lawfully admitted for permanent or temporary residence in the United States;

(3) aliens with conditional permanent resident status in the United States; (4) aliens who have an

approved application for asylum in the United States or who entered into the United States in




1
  See https://www.dhs.gov/real-id/ohio [last visited September 26, 2018].
2
  Beginning in July 2018, Ohio began to issue a “compliant” driver’s license with heightened standards beyond
those required in the REAL ID Act. For purposes of this complaint, when Plaintiffs refer to “REAL ID-compliant”
driver’s licenses, they are not referring to these new Ohio licenses but to licenses that meet the actual requirements
of the REAL ID Act.

                                                                                                                         5
    Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 6 of 22 PAGEID #: 6




refugee status; (5) aliens with a valid, unexpired nonimmigrant visa or nonimmigrant visa status

for entry into the United States; (6) aliens with a pending application for asylum in the United

States; (7) aliens with a pending or approved application for temporary protected status in the

United States; (8) aliens with approved deferred action status; and (9) aliens with a pending

application for adjustment of status to that of an alien lawfully admitted for permanent residence

in the United States or conditional permanent resident status in the United States. Pub. L. No.

109-13, § 202(c)(2)(B), 119 Stat. 231, 313 (codified at 49 U.S.C. § 30301 note); 6 C.F.R. § 37.3

(2016).

Refugees

18.       A refugee is “Any person who is outside any country of such person’s nationality or, in

the case of a person having no nationality, is outside any country in which such person last

habitually resided, and who is unable or unwilling to return to, and is unable or unwilling to avail

himself or herself of the protection of, that country because of persecution or a well-founded fear

of persecution on account of race, religion, nationality, membership in a particular social group,

or political opinion.” 8 U.S.C. § 1101(a)(42), INA § 101(a)(42). An approval of a refugee

application authorizes U.S. Customs and Border Protection (“CBP”) “to admit the applicant

conditionally as a refugee upon arrival.” 8 C.F.R. § 207.4.

19.       Prior to April 26, 2013, CBP issued refugees a paper I-94 entry document with a

classification stamp verifying their refugee status under INA § 207. See Exhibit 1 (redacted

paper I-94 record). Beginning April 26, 2013 and thereafter,3 persons entering the United States

through the U.S. Refugee Admissions Program must access an I-94 entry document from the

designated CBP web site to verify their lawful admission as a refugee under INA § 207. See


3
 There was a rollout provision with rolling implementation dates for conversion to this electronic process, but by
September 7, 2015, all refugees were issued electronic I-94 records.

                                                                                                                     6
    Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 7 of 22 PAGEID #: 7




Exhibit 2 (redacted electronic I-94 record). The form itself notes that a record of admission

printed from the CBP website constitutes a lawful record of admission. See 8 C.F.R. §

1.4(d). Neither the paper nor the electronic I-94 refugee admission document has an expiration

date or other date upon which it is no longer a valid document for proof of immigration status

and employment authorization.4 Both the paper and electronic I-94 records are acceptable proof

of lawful immigration status and employment authorization on federal forms, such as USCIS

Form I-9, Employment Eligibility Verification, which is used to verify an employee’s

authorization to work lawfully in the United States.5

20.      Refugees are eligible to adjust status to lawful permanent residency after they have “been

physically present in the United States for at least one year.” INA § 209(a)(1), 8 U.S.C. §§ 1158

(a)(1), (a)(2)(b).6 Once an application to adjust status is approved, the refugee’s period of

permanent residence is retroactively dated to the date of his or her admission to the United States

as a refugee. Id.

21.      In order to apply for adjustment of status, a refugee must submit Form I-693 completed

by a USCIS-certified civil surgeon. Civil surgeon fees for completion of Form I-693 are not

covered by Medicaid or other health insurance, and civil surgeons charge fees ranging from

approximately $350 to $1000 per person for this service, plus additional fees for required

vaccinations as needed. Adjustment of status applications for refugees are initially processed by

the USCIS Nebraska Service Center and then transferred to local field offices. Timeframes for

adjudication of adjustment of status applications vary from several months to over a year. For



4
  Some refugee I-94s are marked “D/S”, signifying the refugee is eligible to stay in the United States for the duration
of her refugee status.
5
  USCIS, Instructions for Form I-9 (11/14/2016), available at: https://www.uscis.gov/i-9 [last visited October 3,
2018].
6
  Although refugees are eligible to apply for adjustment to lawful permanent residency after one year of physical
presence in the U.S., they are not required to do so. Refugee I-94s do not expire.

                                                                                                                     7
     Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 8 of 22 PAGEID #: 8




instance, on October 4, 2018, the Ohio USCIS Field Offices were adjudicating adjustment of

status applications filed between September 29, 2016 and November 24, 2016.7 USCIS also

sometimes takes additional time to process applications beyond the processing times indicated on

its website.

22.        To be eligible for a REAL ID-compliant driver’s license, a person must present

documents demonstrating identity and lawful status in the United States, as determined by

USCIS. Pub. L. No. 109-13, § 202(c).

23.        To issue REAL ID-compliant licenses, states must enter into memoranda of

understanding with the Secretary of Homeland Security to routinely use the Systematic Alien

Verification for Entitlements (“SAVE”) system, established by USCIS, to “verify the legal

presence status of a person, other than a United States citizen, applying for a driver’s license or

identification card.” Pub. L. No. 109-13, § 202(c)(3)(C).

                   Ohio Law and Policy Governing Issuance of Licenses to Non-Citizens

24.        The Ohio Revised Code establishes the legal requirements for the issuance of driver’s

licenses to Ohio residents. See Ohio Rev. Code § 4507.

25.        A driver’s license issued to a resident of Ohio over the age of twenty-one expires on the

birthday of the applicant in the fourth year after the date it is issued, unless the applicant is a

temporary resident. Ohio Rev. Code § 4507.09(A).

26.        Ohio driver’s license applicants who are not permanent residents or U.S. citizens are only

eligible for a “nonrenewable license.” A nonrenewable license “shall not extend beyond the

duration of an applicant’s temporary residence in this state, and shall expire on the same date

listed on the applicant’s legal presence documentation, or on the same date in the fourth year



7
    https://egov.uscis.gov/processing-times/ [last visited October 4, 2018].

                                                                                                       8
  Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 9 of 22 PAGEID #: 9




after the date in the nonrenewable license is issued, whichever comes first.” OAC § 4501:1-1-

37(A)(1).

27.       Applicants must show “legal presence” in the United States by submitting the appropriate

legal documents issued by USCIS to establish the individual “has taken the necessary steps to

ensure they have a recognizable legal status with the United States.” OAC § 4501:1-1-37(A)(4).

Applicants must submit “original and valid” USCIS documents showing the dates of “legal

presence.” OAC § 4501:1-1-21(G)(6).

                                V.     FACTUAL ALLEGATIONS

A.        Bureau of Motor Vehicles Structure

28.       The Bureau of Motor Vehicles is a state agency that falls under the Department of Public

Safety.

29.       The BMV has signed contracts with more than 400 Deputy Registrars, which provide

services throughout Ohio’s 88 counties, including issuing driver’s licenses. See Ohio Rev. Code

§ 4507.01(B).

30.       When Deputy Registrars issue or decline to issue driver’s licenses to individual

customers, they are acting as state actors. According to the BMV’s website, Deputy Registrars

“provide driver licenses, ID cards, vehicle registrations and other services on behalf of the

BMV.” The fees for all services that Deputy Registrars may charge are set by the BMV in

accordance with the Ohio Revised Code.

31.       Deputy Registrars are required to follow Ohio law and BMV policy and guidance.

32.       The relationship between the BMV and its Deputy Registrars is contractual in nature; the

BMV provides monetary compensation to Deputy Registrars in exchange for the services they

are contracted to provide.



                                                                                                 9
Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 10 of 22 PAGEID #: 10




B.     Bureau of Motor Vehicles Policies and their Enforcement

33.    BMV policy requires that driver’s license applicants who have refugee status and “are in

possession of an I-94 with a refugee stamp that indicates ‘indefinite’ can be issued” a driver’s

license. However, if the I-94 stamp is over two years old, refugee applicants “must present an I-

797 [USCIS receipt notice] with case type I-485 [application to register permanent residence or

adjust status] along with the I-94” in order to receive a driver’s license. Exhibit 3 (BMV DR

manual, Chapter 1, Section P(1)(m)(i)); Exhibit 4 (USCIS Manual p. 16).

34.    Gumaa Ibrahim, a citizen of Sudan, was admitted to the United States as a refugee on

October 27, 2015.

35.    Pursuant to federal law, Ibrahim was eligible to adjust his status to lawful permanent

residence on October 27, 2016, one year after his admission as a refugee.

36.    On December 23, 2016, Ibrahim applied to adjust his status to lawful permanent

residence.

37.    Through no fault of Ibrahim, USCIS has not yet adjudicated his application for

adjustment of status (“Form I-485”). It issued a receipt notice for his application on December

23, 2016.

38.    Ibrahim obtained an Ohio driver’s license on October 14, 2017 but the license was issued

with an expiration date of January 3, 2018, because Ibrahim’s employment authorization

document expired on January 3, 2018.

39.    In January 2018, Ibrahim visited the Bureau of Motor Vehicles Deputy Registrar at 451

W. Third Street in Dayton, Ohio, to apply for a new driver’s license. He presented his I-94, his

expired employment authorization document, a copy of his I-485 receipt notice, and proof of his

Ohio residence.



                                                                                                   10
Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 11 of 22 PAGEID #: 11




40.    An employee of the Deputy Registrar, and subsequently a manager, told him that,

pursuant to BMV policy, his I-94 could not be accepted as proof of legal presence because it was

more than two years old.

41.    Because he has no identity document due to his refugee status and inability to get a

passport in his home country, Sudan (refugees are usually unable to get passports from the home

countries they have fled), the I-94 is the only identity document Ibrahim currently possesses.

42.    The same day, Ibrahim went to another Deputy Registrar at 8389 North Main Street, in

Clayton, Ohio. He presented the same documents he presented at the West Third Street Deputy

Registrar. An employee of the North Main Street Deputy Registrar, told him that they could not

issue him a license because his I-94 was more than two years old.

43.    Approximately two weeks later, Ibrahim presented the same documents to a Deputy

Registrar at 104 West Spring Valley Road in Centerville, Ohio. Again, the Deputy Registrar

refused to issue him a license on the ground that his I-94 was more than two years old.

44.    Badreldin Rahouma, a citizen of Sudan, was admitted to the United States as a refugee on

January 26, 2004.

45.    Pursuant to federal law, Rahouma was eligible to adjust his status to lawful permanent

residence on January 26, 2005, a year after his admission as a refugee.

46.    Due to a lack of funds and legal representation, Rahouma did not apply to adjust his

status to lawful permanent residence until December 8, 2017.

47.    USCIS has not yet adjudicated Rahouma’s application for adjustment of status (“Form I-

485”). It issued a receipt notice for his application on January 30, 2018.

48.    Rahouma obtained a temporary Ohio driver’s license in 2009 that was valid for one year,

until April 3, 2010.



                                                                                                 11
Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 12 of 22 PAGEID #: 12




49.    Rahouma tried to obtain another license after his first one expired. He visited Deputy

Registrars in approximately 2010 and 2011 in Cleveland, Ohio and Columbus, Ohio, and was told

both times that he could not obtain a driver’s license using his I-94 because it was “expired.”

50.    In approximately February 2018, after he filed his I-485 and received the receipt notice,

Rahouma visited the Bureau of Motor Vehicles Deputy Registrar at 3345 Edgecliff Terrace,

Cleveland, Ohio. He presented his I-94, his expired employment authorization document, a copy

of his I-485 receipt notice, and proof of his Ohio residence.

51.    An employee of the Edgecliff Terrace Deputy Registrar told him that, pursuant to BMV

policy, his I-94 could not be accepted as proof of legal presence because it was more than two

years old.

52.    The Edgecliff Terrace Deputy Registrar employee contacted a BMV official in Columbus

to explain the situation, and then the employee again told Rahouma that according to BMV

policy she could not accept the I-94 because it was more than two years old.

53.    Because he has no identity document due to his refugee status and inability to get a

passport in his home country, Sudan, the I-94 is the only identity document Rahouma currently

possesses.

54.    Community Refugee and Immigration Services (“CRIS”) provides refugee resettlement

services to refugees admitted to the United States who settle in Central Ohio.

55.    The organization assists refugees in many aspects of their resettlement, including

securing housing and basic necessities; applying for Social Security cards, public assistance, and

Ohio driver’s licenses; enrolling children in school; accessing health screenings; and providing

cultural orientation.




                                                                                                   12
Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 13 of 22 PAGEID #: 13




56.    CRIS employs attorneys who, among other things, also assist refugees in applying for

adjustment of status when they are legally eligible to do so.

57.    In addition to refugee resettlement and legal services, CRIS provides other services,

including services for Limited English Proficient residents, assistance for victims of crime,

health education services and outreach to health providers, services to senior refugees and

asylees, employment services and individual employment counseling, English as a Second

Language instruction, and early intervention services for the children of Limited English

Proficient families.

58.    CRIS serves over 1000 clients per year with a staff of approximately 56 employees.

59.    Attorneys and other staff at CRIS first became aware that the BMV was refusing to issue

licenses to refugees whose I-94 documents were more than two years old in approximately 2016.

60.    CRIS attorneys have had to spend resources advocating for their refugee clients through

BMV License Control when their clients have been unable to obtain driver’s licenses at

individual Deputy Registrars.

61.    CRIS attorneys have spent approximately 200 hours total on advocacy with the BMV and

the Deputy Registrars to help their refugee clients obtain driver’s licenses after they were

initially refused a license because their I-94s were more than two years old.

62.    Caseworkers and other CRIS staff have had to spend resources accompanying refugee

clients to the BMV Deputy Registrars to attempt to convince the BMV to give licenses to clients.

63.    Caseworkers and other CRIS staff have spent numerous hours accompanying clients to

the Deputy Registrars for this purpose.

64.    CRIS has faced budget cuts in recent years due to changes in federal policy regarding

refugees.



                                                                                                13
    Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 14 of 22 PAGEID #: 14




C.         Defendant’s Policies Harm Plaintiffs

65.        In most parts of the United States, including Ohio, the ability to drive is a necessity of

modern life. Non-citizens live in urban, suburban, and rural areas of Ohio. Even in cities, few

Ohio residents are able to commute to work by public transportation, and in suburban and rural

areas of the state public transportation is virtually non-existent.

66.        For many low-income immigrants and refugees, an Ohio driver’s license or state

identification card is the only form of photo identification available to them. Many low-income

immigrants do not have the financial resources or access to transportation to travel to the nearest

embassy or consulate to apply for a passport. Refugees who have fled violence in their home

countries are often unable to apply for passports as a result of their flight from their home

country. State-issued photo identification is a requirement to apply for work, open a bank

account, attend higher education, obtain public benefits, and access many other fundamental

human rights.

67.        For instance, the Form I-9 must be completed by an employer in order to confirm that an

employee is legally authorized to work. Employees must produce certain identity documents,

including at least one photo ID, in order for the Form I-9 to be filled out successfully. Therefore,

lack of access to a driver’s license can adversely affect a refugee’s ability to gain employment

and support herself or her family.

68.        Many studies have found that low-income workers without cars face significant obstacles

in obtaining transportation to places of employment and for other necessities. The Leadership

Conference Education Fund found that as jobs are increasingly located farther away from urban

centers, workers without cars struggle to find reliable public transportation to commute to work.8



8
    http://civilrightsdocs.info/pdf/docs/transportation/getting-to-work-july20.pdf.

                                                                                                        14
    Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 15 of 22 PAGEID #: 15




Public transportation is clustered in city centers, but only about 22% of people in the country’s

largest metropolitan areas (including many Ohio cities) work within three miles of city centers.

69.      A Brookings Institution Report found that among the 96 largest metropolitan statistical

areas in the United States, the Cleveland metro area experienced the largest drop (27 percent) in

the number of jobs near the average resident from 2000 to 2012.9

70.      Another Brookings Institution report found that only one-quarter of jobs in low- and

middle-skill industries are accessible via public transit within 90 minutes for the typical

metropolitan commuter nationwide, while one-third of jobs in high-skill industries are accessible

via transit. Refugees disproportionately work in lower-skilled jobs and thus are more likely to

have difficulty getting to work on public transportation.10

71.      A report by the Federal Reserve Bank of Cleveland found that jobs are the least

accessible for workers with only a high school degree and for positions that pay less than

$1,250.00 per month.11

72.      According to a Policy Matters Ohio report, Ohio’s public transportation system is grossly

underfunded. This will likely require most Ohio residents to continue to rely on cars for

transportation to work, school, and other errands for the foreseeable future.12

73.      Ibrahim is employed by Honeywell in Dayton, Ohio. Without a driver’s license, it is

difficult for him to commute to work. Public transportation options between his home and his

workplace are very limited and inconvenient because there are a limited number of routes, many




9
  Elizabeth Kneebone and Natalie Holmes, “The growing distance between people and jobs in metropolitan
America,” Brookings, Washington D.C.: 2015.
10
   https://www.brookings.edu/research/missed-opportunity-transit-and-jobs-in-metropolitan-america.
11
   https://www.clevelandfed.org/newsroom-and-events/publications/a-look-behind-the-numbers/albtn-20151123-a-
long-ride-to-work-job-access-and-public-transportation-in-northeast-ohio.aspx#U3.
12
   https://www.policymattersohio.org/research-policy/sustainable-communities/smart-transportation/testimony-to-
house-finance-subcommittee-on-transportation.

                                                                                                              15
 Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 16 of 22 PAGEID #: 16




of which require transfers and long wait times. He often depends on coworkers to get rides to and

from work.

74.      Ibrahim also takes English classes regularly at St John’s United Church in Dayton. It is

difficult for him to get transportation to and from his English classes without a driver’s license.

75.      Rahouma is currently unemployed and searching for work. His inability to get a driver’s

license has limited the jobs he is able to apply for and accept.13 His lack of a driver’s license

also limits his ability to attend medical appointments that are crucial to his health.

76.      Additionally, as described in paragraphs 54-64, Organizational Plaintiff CRIS has been

harmed by the BMV’s policy not to accept refugees’ I-94s that are more than two years old.

Staff including attorneys and caseworkers at CRIS have had to divert resources to advocate for

clients at BMV License Control and at BMV Deputy Registrars. Organizational Plaintiff CRIS

primarily serves low-income immigrants. Low-income people especially face challenges in

obtaining transportation if they do not have access to a driver’s license.

                                VI.      CLASS ACTION ALLEGATIONS

77.      Plaintiffs bring this class action on behalf of themselves and all others similarly situated.

The proposed class is defined as follows:

      All refugees residing in Ohio who possess a valid refugee I-94 document that is more than two
      years old and have not yet adjusted their status to that of a lawful permanent resident.

78.      Plaintiffs and members of the class bring this action for equitable, declaratory, and

injunctive relief pursuant to subdivision (b)(2) of Rule 23 of the Federal Rules of Civil

Procedure.



13
  Form I-9 allows a refugee to submit his or her I-94 as proof of work authorization, but still requires a photo ID.
Since the I-94 document does not have a photo, refugees, who rarely are able to receive passports from their home
countries, rely on state driver’s licenses as their only source of a photo ID. The BMV’s denial of a driver’s license
therefore substantially inhibits his or her eligibility for new employment.

                                                                                                                    16
 Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 17 of 22 PAGEID #: 17




79.        Although the precise size of the class is unknown, Plaintiffs believe that it contains

approximately 1,237 members. In federal fiscal years 2010 through 2015 14,767 refugees were

resettled in Ohio.14 The estimated number of refugees that currently reside in Ohio that have

been in the United States for more than two years and have not adjusted their status is 1,237.

This data is based solely on the number of refugees resettled in Ohio and is extrapolated from

national trends, as the precise number of unadjusted refugees in each state is not recorded. The

actual number of unadjusted refugees is likely much greater, as Ohio is one of the top five

destination states in the U.S. for secondary refugee migration,15 but exact data of migration is not

recorded.

80.        The proposed class is so numerous that individual joinder of all its members would be

impracticable.

81.        Class members live throughout the state of Ohio.

82.        Joinder is also impracticable because this population undergoes change, many class

members are unaware of their rights, and class members’ access to legal services and

representation is hampered by language, cultural, and economic barriers.

83.        There are many questions of law and fact common to the representative Plaintiffs and the

members of the class, including whether Defendant’s policy of refusing to accept refugees’ I-94

documents that are more than two years old as proof of lawful presence is discriminatory on the

basis of alienage and preempted by federal law.




14
     http://jfs.ohio.gov/refugee/chartsMaps_Tables.stm.
15

https://peerta.acf.hhs.gov/sites/default/files/public/uploaded_files/Secondary%20Migration%20Webinar%209%202
3%2014%20Transcript%20508.pdf.

                                                                                                          17
Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 18 of 22 PAGEID #: 18




84.     The claims of the named Plaintiffs are typical of the claims of the class because the

named Plaintiffs have been subjected to the same BMV policies to which the class members

have been subjected.

85.     The named Plaintiffs will fairly and adequately protect the interests of the class. There is

no conflict between the Plaintiffs and other class members. Moreover, Plaintiffs are represented

by attorneys from Advocates for Basic Legal Equality, Inc., which has litigated numerous civil-

rights lawsuits on behalf of non-citizens in federal court, including class actions, and can

adequately represent the interests of the class members as well as those of the named Plaintiffs.

86.     Defendant has acted on grounds generally applicable to both the named Plaintiffs and

other class members, making appropriate final declaratory and injunctive relief with respect to

the members of the class. The injuries suffered by the named Plaintiffs and other class members

as a result of Defendant’s policies are capable of repetition yet may evade review, thereby

making individual and class relief appropriate.

                                 VII.    CAUSES OF ACTION

        FIRST CLAIM FOR INJUNCTIVE RELIEF (UNDER EX PARTE YOUNG)


 Claim For Equitable Relief to Enforce the Supremacy Clause of the United States Constitution

                  and Enjoin State Action Preempted by Federal Immigration Law


87.     Plaintiffs incorporate by reference the allegations in the paragraphs above as though fully

set forth here.

88.     The Supremacy Clause, Article VI, Section 2, of the U.S. Constitution provides:

        This Constitution, and the Laws of the United States which shall be made in
        Pursuance thereof; and all Treaties made, or which shall be made, under the
        Authority of the United States, shall be the supreme Law of the Land; and the



                                                                                                  18
Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 19 of 22 PAGEID #: 19




        Judges in every State shall be bound thereby; any Thing in the Constitution of Laws
        of any State to the Contrary notwithstanding.

89.     The Supremacy Clause mandates that federal law preempts state law in any area over

which Congress expressly or impliedly has reserved exclusive authority, or which is

constitutionally reserved to the federal government, or where state law conflicts or interferes

with federal law. The Supremacy Clause also forbids states from regulating immigration or

creating immigration classifications independently from those created by the federal government.

90.     The BMV’s policy of classifying refugees with a valid I-94 that is more than two years

old differently than refugees with a valid I-94 that is less than two years old usurps the exclusive

authority of the federal government to determine an individual’s immigration status and directs

state officials to make immigration determinations independently from those recognized by the

federal government.

91.     This policy creates an immigration category that is inconsistent with and unrecognized by

federal law. By intruding on the federal government’s exclusive authority to make immigration

status classifications, Defendant’s policy conflicts with federal statutes, regulations and policies,

usurps power constitutionally vested in the federal government, and attempts to legislate in fields

occupied by the federal government in violation of the Supremacy Clause.

92.     Plaintiffs move for relief on this claim pursuant to the court’s equitable authority to

enjoin state action that violates the Supremacy Clause.

       SECOND CLAIM FOR INJUNCTIVE RELIEF (UNDER EX PARTE YOUNG)


      Fourteenth Amendment (42 U.S.C. § 1983) Claim For Violation Of The Right To Equal

                                         Protection Of Law




                                                                                                   19
Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 20 of 22 PAGEID #: 20




93.      Plaintiffs incorporate by reference the allegations in the paragraphs above as though fully

set forth here.

94.      The Fourteenth Amendment to the U.S. Constitution provides that “No State shall . . .

deny to any person within its jurisdiction the equal protection of the laws.”

95.      The BMV has and enforces a policy of denying driver’s licenses to refugees whose I-94

documents are more than two years old and have no other proof of legal presence as determined

by the BMV.

96.      During all relevant times, including in the promulgation and enforcement of this policy,

Defendant has acted under color of state law.

97.      Defendant’s policy impermissibly discriminates against Plaintiffs and class members – all

of whom are currently authorized by the federal government to reside and work in the United

States – on the basis of their alienage.

98.      Defendant’s policy impermissibly discriminates between Plaintiffs and other categories

of non-citizens.

99.      Defendant’s policies also impermissibly discriminate between non-citizens who are

classified identically under federal law.

100.     Defendant’s policies are not rationally related to any legitimate state interest.

101.     Defendant’s policies are not narrowly tailored to further a compelling state interest.

102.     Defendant’s policies deny Plaintiffs and class members equal protection of the laws in

violation of the Fourteenth Amendment to the United States Constitution.



                                      PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that the Court:



                                                                                                  20
Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 21 of 22 PAGEID #: 21




       A.      Assume jurisdiction over this matter and maintain continuing jurisdiction until

Defendant is in full compliance with every order of this Court;

       B.      Issue an order certifying this action to proceed as a class action pursuant to Rules

       23(a) and (b)(2) of the Federal Rules of Civil Procedure;

       C.      Appoint the undersigned as class counsel pursuant to Rule 23(g) of the Federal

       Rules of Civil Procedure;

       D.      Issue a judgment declaring that Defendant’s policies, practices, acts, and

       omissions described herein violate Plaintiffs’ rights under the Equal Protection Clause of

       the Fourteenth Amendment of the United States Constitution, and 42 U.S.C. § 1983;

       E.      Issue a judgment declaring that Defendant’s policies, practices, acts, and

       omissions described herein are preempted by the Supremacy Clause of the United States

       Constitution;

       F.      Permanently enjoin Defendant, his subordinates, agents, employees, and all others

       acting in concert with him from subjecting Plaintiffs to the unconstitutional and illegal

       policies described herein, and issue injunctive relief sufficient to rectify those conditions,

       including accepting I-94s that are more than two years old as proof of lawful presence for

       refugee applicants.

       G.      Award reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988 and any

       other applicable law; and

       H.      Grant any other relief the Court deems appropriate.

                                         JURY DEMAND

       Plaintiffs demand a jury trial on the claims triable as of right by jury set forth herein.




                                                                                                    21
Case: 2:18-cv-01189-EAS-KAJ Doc #: 1 Filed: 10/05/18 Page: 22 of 22 PAGEID #: 22




Respectfully submitted,


By:    /s/ Emily M. Brown
       Emily M. Brown (0092553)
       Kathleen C. Kersh (0091198)
       Mark R. Heller (0027027)
       Eugenio Mollo, Jr. (0081860)

       ADVOCATES FOR BASIC LEGAL EQUALITY, INC.
       130 West Second St., Suite 700E
       Dayton, Ohio 45402
       937.535.4408 (phone)
       937.535.4600 (fax)
       ebrown@ablelaw.org
       kkersh@ablelaw.org
       mheller@ablelaw.org
       emollo@ablelaw.org

       Attorneys for Plaintiffs




                                                                              22
